WHEELER, District Judge.
These articles are harmonicas or mouth organs and metallophones. They have been assessed as mu*475sical instruments, under paragraph 453, Schedule N, § 1, Act July 24, 1897, c. 11, 30 Stat. 193 [U. S. Comp. St. 1901, p. 1678], against the claim that they are toys, under paragraph 418, 30 Stat. 191 [U. S. Comp. St. 1901, p. 1674]. They are not so finished as to musical qualities that they would be used by musicians, but their musical effect is rather such as fits them for the amusement of children. They do not rise to the dignity of musical instruments.
Decision reversed.